DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating member”, “cooling member”, “heating contact surface”, “cooling contact surface”, “tensioning members”, “active cooling mechanism” in claim 1 without recite sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, 9, 12-13, and 24-25 are 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
7.    Heating member: reference character 26 comprising a heater 26 and a heating contacting surface for heating hair in contact with the heating member
8.    Cooling member: reference character 32, 332, 732, and 832 comprising a plurality of fins 131 projecting inwards from the generally curved cooling surface which cooling the user’s hair
9.    Heating contacting surface: reference character 27, 327, 727, and 827 being a generally elongate curved arcuate surface as described on page 8 of the specification;
10.    Cooling contacting surface: reference character 33 being a generally elongate curved arcuate surface as described on page 9 of the specification
11.    Tensioning members: projections from the heating member which tension a user’s hair as a plurality of teeth or bristles.
12.    Active cooling mechanism: one that draws or pushes heat away from the cooling member, such as a fan or a heat sink or at least one heat pipe connecting the heat sink to the cooling contacting surface as describe on page 5 of the specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 13, 15-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Janouch (US6354305) in view of Federico et al. (US4163143).
Regarding claim 1, Janouch discloses a hair styling apparatus comprising a heating member (20, 8) having a heating contacting surface (21) for heating hair in contact with the heating member, wherein the heating contacting surface comprises a curvature (best shown in Figure 2); a cooling member (23) adjacent to the heating member (see FIG. 2 showing a general configuration of the cooling member disposed adjacent to and opposing the heating member), wherein the cooling member has a cooling contacting surface (24) for cooling hair in contact with the cooling member (see Col. 8, line 66 - 
The combination of Janouch and Federico does not explicitly state that the plurality of gaps between the spaced apart elements of the guard are larger than the gaps between the one or more tensioning members; however, one of ordinary skill would consider the length of the heating members of Janouch and Federico to be substantially the same.  Federico provides as an exemplary embodiment between 17 and 18 tensioning members spaced apart along the length of the heating member.  Janouch provides a total of 13 spaced apart elements along the length of the heating member.  Thus, positioning a larger number of tensioning members along the same length of the heating member and coinciding with the spaced apart elements would require that the gap between the tensioning elements be smaller than the gap between the spaced apart elements.  Additionally, Federico discloses that “the spacing between…the teeth in each row can be varied for most effective operation of the curling iron”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Janouch and Federico such that the plurality of gaps between the spaced apart 
Regarding claim 3, the combination of Janouch and Federico discloses the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the tensioning members of Federico were incorporated into the hairstyling apparatus of Janouch, wherein the plurality of tensioning members are disposed along substantially the entire length of the heating member, thereby projecting from different portions of the heating member.   
Regarding claim 9, the combination of Janouch and Federico discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses that the active cooling mechanism is arranged to draw or blow air along a longitudinal axis of the hair styling apparatus (see Col. 7, lines 1 -12 explaining the air distribution and flow that actively cools the cooling portion 10 to form the cooling zone 24).
Regarding claim 13, the combination of Janouch and Federico disclose the hair styling apparatus according to claim 1, as applied above wherein the guard is thermally insulated from the heating member (refer to Column 3, lines 44-53 which states that the ribs “prevents a user from getting into contact with the hot surface of the heating portion”, thereby demonstrating that the ribs are insulated).  
Regarding claims 15 and 16, the combination of Janouch and Federico disclose the hair styling apparatus according to claim 1, as applied above.  Per the modification 
Regarding claim 24, the combination of Janouch and Federico discloses the hair styling apparatus according to claim 1, as applied above.  The combination of Janouch and Federico does not thus far disclose that the tensioning element is made from plastics, metal or ceramic.  Federico discloses that the tensioning element “are of the same material” as the heating member (refer to Column 3, lines 38-40) where the barrel is made of “metal, e.g. steel, brass or aluminum” (refer to Column 2, lines 67-68).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair styling apparatus of the combination of Janouch and Federico such that the tensioning member is made of metal, as taught by Federico since such a modification provides the advantage of ensuring good heat exchange with the heating member.
Janouch further discloses wherein the tensioning element is made from metal (refer to Column 6, lines 63-65 which states that clip 9, which comprises the tensioning elements is made of aluminum).
Regarding claim 25, the combination of Janouch and Federico discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses a styling mechanism that houses the heating member and the cooling member (see .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janouch and Federico, as applied to claim 1 above, and further in view of Fereyre et al. (US2018/0213909).
Regarding claim 2, the combination of Janouch and Federico disclose the hair styling apparatus of claim 1, as applied above. The combination does not disclose wherein the one or more tensioning members project from the heating member by between 6mm and 50mm.  Fereyre teaches a heated hair styling apparatus with a heating member (see para. [0030] teaching that a pressing element may be heated) inside a styling apparatus (see FIGS. 1-3) with a plurality of tensioning members (55) with a length of 2-12 mm, overlapping the claimed range, as a sufficiently great length to allow a proper hold of the hair between the tensioning members (see para. [0157]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the length of the tensioning members as provided by the combination of Janouch and Funatsu, to be of 2-12 mm as taught by Fereyre as a sufficiently great length to allow a proper hold of the hair between the tensioning members.
Claims 1, 3, 9, 12, 15-16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US2598330) in view of Janouch (US6354305).
Regarding claim 1, Wilson discloses a hair styling apparatus comprising a member adapted to be heated (refer to Column 1, lines 1-2, 49-51; upper portion of 10, refer to annotated Figure 7, below), having a heating contacting surface (surface of the upper portion of 10, refer to annotated Figure 7, below) for heating hair in contact with the member adapted to be heated, wherein the heating contacting surface comprises a curvature (refer to annotated Figure 7, below); and one or more tensioning members (11) which project from the heating member and which, in use, tensions a user's hair, wherein each of the one or more tensioning members is spaced apart by a gap (not labeled but is the space between each of the tensioning members, 11, as best shown in Figures 1, and 3-4); and a guard (14) which at least partially surrounds the heating member and tensioning member (best shown in Figure 7), the guard comprises a plurality of spaced apart elements (15), wherein the plurality of spaced apart elements are separated by a plurality of gaps (not labeled but is the space between each element, 15, as best shown in Figures 1 and 3) larger than the gaps between each of the tensioning members.  Refer additionally to Figures 1-9.  Wilson does not explicitly discloses that the apparatus comprises a heating member, but rather discloses that the apparatus is “adapted to be heated” (refer to Column 1, lines 1-2, 49-51) and remains silent on the specific mechanism by which the heat is supplied thereto.  Wilson additionally does not disclose a cooling member as claimed.  Janouch discloses a similar hair styling apparatus comprising a heating member (20, 8), positioned at an upper portion of the hairstyling apparatus and having a curved heating surface (21, refer to Figure 2), a cooling member (23) adjacent to the heating member and positioned at a lower portion of the hairstyling apparatus (best shown in Figure 2, wherein the cooling 

    PNG
    media_image1.png
    582
    595
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Wilson and Janouch discloses the hair styling apparatus of claim 1, as applied above.  Wilson further discloses a plurality of tensioning members (11) which project from different portions of the heating member (the tensioning members project along nearly an entire length of the heating member, as best shown in Figures 1, and 3-4, thereby projecting from different portions).
Regarding claim 9, the combination of Wilson and Janouch discloses the hair styling apparatus according to claim 1.  Per the modification addressed in claim 1, the cooling mechanism of Janouch was incorporated into the hair styling apparatus of Wilson, wherein Janouch’s cooling mechanism is arranged to draw or blow air along a longitudinal axis of the hair styling apparatus (see Col. 7, lines 1 -12 explaining the air distribution and flow that actively cools the cooling portion 10 to form the cooling zone 24).  Thus, the combination of Wilson and Janouch provides the hair styling apparatus according to claim 1, wherein the active cooling mechanism is arranged to draw or blow air along a longitudinal axis of the hair styling apparatus.
Regarding claim 12, the combination of Wilson and Janouch discloses the hair styling apparatus according to claim 1.  Wilson further discloses wherein each of the spaced apart elements has a tapering shape.  Per the modification addressed in claim 1, the cooling and heating member of Janouch was incorporated into the hair styling apparatus of Wilson such that the cooling member is positioned at a lower portion of the hair styling apparatus and the heating member is positioned at an upper portion of the hair styling apparatus such that Wilson’s plurality of spaced apart elements taper from a direction of the cooling member towards the tensioning elements.  
Regarding claim 15, the combination of Wilson and Janouch discloses the hair styling apparatus according to claim 1. Wilson further discloses wherein the tensioning member comprises a plurality of teeth (11; refer to Column 1, lines 47-49). 
Regarding claim 16, the combination of Wilson and Janouch discloses the hair styling apparatus according to claim 15.  Per the modification addressed in claim 1, the heating member of Janouch was incorporated into an upper portion of Wilson’s hair styling apparatus.  Wilson’s plurality of teeth have a generally tapering shape which is widest adjacent an upper portion of the hair styling apparatus (best shown in Figure 4) which corresponds to the heating member.
Regarding claim 24, the combination of Wilson and Janouch discloses the hair styling apparatus according to claim 1, wherein the tensioning element is made from metal (refer to Column 1, lines 47-49).
Regarding claim 25, the combination of Wilson and Janouch discloses the hair styling apparatus of claim 1.  Wilson further discloses a styling mechanism (10).  Per the modification addressed in claim 1, Janouch’s heating mechanism was incorporated into an upper portion of Wilson’s styling mechanism and Janouch’s cooling mechanism was incorporated into a lower portion of Wilson’s styling mechanism. 
Claims 1, 3, 9, 13, 15, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Janouch (US6354305) in view of Funatsu et al. (US7637265).
Regarding claim 1, Janouch discloses a hair styling apparatus comprising a heating member (20, 8) having a heating contacting surface (21), wherein the heating contacting surface comprises a curvature (best shown in Figure 2); for heating hair in contact with the heating member; a cooling member (23) adjacent to the 
Regarding claim 3, the combination of Janouch and Funatsu discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses a plurality of tensioning members which project from different portions of the heating member (see FIG. 1 depicting ribs of the clip 9 projecting along the length of the device at different locations).
Regarding claim 9, the combination of Janouch and Funatsu discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses the active cooling mechanism is arranged to draw or blow air along a longitudinal axis of the hair styling apparatus (see Col. 7, lines 1 -12 explaining the air distribution and flow that actively cools the cooling portion 10 to form the cooling zone 24).
Regarding claim 13, the combination of Janouch and Funatsu discloses the hair styling apparatus according to claim 1, as applied above.  The combination does not thus far 
Regarding claim 15, the combination of Janouch and Funatsu disclose the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses wherein the tensioning member comprises a plurality of teeth (35).
Regarding claim 24, the combination of Janouch and Funatsu discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses wherein the tensioning element is made from metal (refer to Column 6, lines 63-65 which states that clip 9, which comprises the tensioning elements is made of aluminum).
Regarding claim 25, the combination of Janouch and Funatsu discloses the hair styling apparatus according to claim 1, as applied above.  Janouch further discloses a styling mechanism that houses the heating member and the cooling member (see styling member 7 as depicted in FIG. 1 containing both the heating member and cooling member) and wherein the heating contacting surface (21) is provided on an upper surface of the styling mechanism (see FIG. 2) and the cooling contacting surface (24) is provided on a lower surface of the styling mechanism (see FIG. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janouch and Funatsu, as applied to claim 1 above, and further in view of Fereyre et al. (US2018/0213909).
Regarding claim 2, the combination of Janouch and Funatsu disclose the hair styling apparatus of claim 1, as applied above. The combination does not disclose wherein the one or more tensioning members project from the heating member by between 6mm and 50mm; rather, the combination is silent on the spacing.  Fereyre teaches a heated hair styling apparatus with a heating member (see para. [0030] teaching that a pressing element may be heated) inside a styling apparatus (see FIGS. 1-3) with a plurality of tensioning members (55) with a length of 2-12 mm, overlapping the claimed range, as a sufficiently great length to allow a proper hold of the hair between the tensioning members (see para. [0157]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the length of the tensioning members as provided by the combination of Janouch and Funatsu, to be of 2-12 mm as taught by Fereyre as a sufficiently great length to allow a proper hold of the hair between the tensioning members.
Response to Arguments
Applicant’s arguments with respect to claims 26-27 under 35 USC 102(a) over Kock (JP2015/020067) and claims 1-3, 9, 15-16 and 24-25 under 35 USC 102/103 over Kock (JP2015/020067) as evidenced by Janouch (US6354305); and claim 2 under 35 USC 102/103 over Kock as evidenced by Janouch as evident by Freyere (US2018/0213909); and claims 10-13 under 35 USC 102/103 over Kock as evident by Janouch as evident by He (US2016/0360847) have been considered but are moot 
Applicant’s arguments, see Page 2, filed 11/03/2020, with respect to the rejection(s) of claim(s) 1 have been fully considered; however, upon further consideration, a new ground(s) of rejection is made in view of Federico et al. (US4163143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mattinger (DE3215232), Williams (US1861040).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799